COURT
OF APPEALS
SECOND
DISTRICT OF TEXAS
FORT WORTH
NO. 2-02-446-CV
 
RANDALL EUGENE GOETTMAN                                                            APPELLANT
V.
CONTINENTAL REHAB OF W.F., INC. D/B/A      
           
           
           
APPELLEES
WICHITA FALLS REHABILITATION HOSPITAL
AND HEALTHSOUTH CORPORATION D/B/A
REHABILITATION HOSPITAL OF WICHITA FALLS,
KAY MCILWAIN, AND KATHLEEN PURTLE
------------
FROM THE 78TH DISTRICT COURT OF WICHITA
COUNTY
------------
MEMORANDUM
OPINION(1)
------------
Appellant Randal Eugene Goettman appeals from the trial court's summary
judgments in favor of appellees Continental Rehab of W.F., Inc. d/b/a Wichita
Falls Rehabilitation Hospital, Healthsouth Corporation d/b/a Rehabilitation
Hospital of Wichita Falls, Kay McIlwain, and Kathleen Purtle. In his sole issue,
he contends the trial court erred in granting appellees' motions for summary
judgment. We affirm.
Appellant's entire argument is as follows:

       The
  trial court erred in consolidating cause numbers 150,096-B and 150,522-C
  because all of Judge Sparkman's actions were void since his associate, Hank
  Rugeley was involved in behalf of one of the Appellees.
       There
  were genuine triable issues of material fact for resolution by the trier of
  fact and the case should never have been removed from the consideration of the
  trier of fact. The Motions for Summary Judgment should have been denied.

 
The trial court in this case entered two orders granting summary
judgment, each on various grounds and causes of action and to different
defendants. Appellant has not indicated which rulings in the orders he is
challenging. Appellant cites no legal authority for his contentions, nor does
his brief contain a clear and concise argument for the contentions made. See
Tex. R. App. P. 38.1(h). He also does not direct this court to the parts of the
record showing genuine issues of material fact, nor does he identify the
"genuine triable issues of material fact." See
Tex. R. App. P. 38.1(f), (h). Appellant also appears to be challenging the
consolidation of cases in this appeal, which he did not raise as an issue to be
addressed by this court. See Tex. R. App. P. 38.1(e).
Because appellant has inadequately briefed his issue on appeal, we overrule it
without addressing the merits. See Fredonia State Bank v. Gen.
Am. Life Ins. Co., 881 S.W.2d 279, 284 (Tex. 1994); see
also Thedford v. Union Oil Co., 3 S.W.3d 609, 615
(Tex. App.--Dallas 1999, pet. denied) ("Bare assertions of error, without
citations to the record or to authority, waive error.").
We affirm the trial court's judgment.
 
                                                           SAM
J. DAY
                                                           JUSTICE
 
PANEL B: DAY, LIVINGSTON, and WALKER, JJ.
DELIVERED: July 17, 2003

1. See Tex. R. App. P. 47.4.